Citation Nr: 1814657	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disorder, including postoperative (PO) residuals of a total knee arthroplasty.  

4.  Entitlement to service connection for a right knee disorder.   

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for an aneurysm of the left side of the brain.  

7.  Entitlement to service connection for tension headaches, claimed as associated with residuals of a traumatic brain injury (TBI).  

8.  Entitlement to service connection for skin disorder.  

9.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.  

10.  Entitlement to an initial rating for diabetes mellitus, type II, in excess of 20 percent.  

11.  Entitlement to an initial compensable rating for residuals of a TBI.  

12.  Entitlement to an initial compensable rating for scars, associated with TBI.  

13.  Entitlement to an effective date prior to February 8, 2014 for service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Legacy (formerly Virtual VA) paperless claims electronic file.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On February 7, 2018, the Board was notified by the Department of Veterans Affairs, Regional Office, that the appellant died in December 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


